In the petition for rehearing it is urged that the decision in this case is conflicting with certain prior decisions of the court and misconstrues section 1233, O. S. 1931.
In this case the debt involved was not due when Samuel C. Timmons died and defendant was appointed executrix of his estate. At that time the claim of the Hanna Construction Company was a contingent claim. Under the provisions of the latter portion of section 1233, supra, dealing with contracts "hereafter made", said claim should have been filed within the time limited in the notice to creditors, and since it was not filed within that time, it was barred by said statute of nonclaim.
An examination of the cases of Wright v. Farmers' National Bank, 110 Okla. 74, 243 P. 512, and O'Neill v. Lauderdale,80 Okla. 170, 195 P. 121, discloses that in those cases the court misconstrued section 1233, supra, by holding that a contingent claim arising on a contract hereafter made, that is, made subsequent to the passage or adoption of the act, may be presented within one month after it becomes due and absolute. In so far as those decisions are in conflict with the views herein expressed, they are expressly overruled.
The petition for rehearing is denied.
McNEILL, C. J., and RILEY, BUSBY, WELCH, CORN, and GIBSON JJ., concur. BAYLESS and PHELPS, JJ., absent.